Title: To James Madison from George Hay, 12 June 1807
From: Hay, George
To: Madison, James



Dear Sir,
Richmond. June 12th. 1807.

It is material that I should be furnished with an authentic copy of the Presidents proclamation in relation to Burr & his confederates; or proclamations if there were more than one.  The orders issued from the War & Navy Departments duly authenticated ought also to be forwarded, whether they are to be used on the trial or not.  I regret that it is not in my power to give you some account of our movements here during the last three days.  I have hardly time to write this letter.  with Sincere respect,

GW: Hay

